Name: Commission Regulation (EEC) No 3056/78 of 22 December 1978 fixing the Community frontier crossing point for imported olive oil
 Type: Regulation
 Subject Matter: Europe;  trade;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31978R3056Commission Regulation (EEC) No 3056/78 of 22 December 1978 fixing the Community frontier crossing point for imported olive oil Official Journal L 361 , 23/12/1978 P. 0055 - 0055 Finnish special edition: Chapter 3 Volume 10 P. 0134 Greek special edition: Chapter 03 Volume 23 P. 0203 Swedish special edition: Chapter 3 Volume 10 P. 0134 Spanish special edition: Chapter 03 Volume 15 P. 0078 Portuguese special edition Chapter 03 Volume 15 P. 0078 COMMISSION REGULATION (EEC) No 3056/78 of 22 December 1978 fixing the Community frontier crossing point for imported olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 1562/78 (2), and in particular Article 9 thereof, Whereas under Article 9 of Regulation No 136/66/EEC it is forthe for the to determine the frontier crossing point for which the threshold price is fixed; Whereas most imports of olive oil enter the Community through the Mediterranean ports on the coast of Northern Italy ; whereas Imperia is particularly representative of these ports, since a large industry using imported olive oil is situated there ; whereas this port should therefore be chosen as the Community frontier crossing point; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The Community frontier crossing point referred to in Article 9 of Regulation No 136/66/EEC shall be Imperia in Italy. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No 172, 30.9.1966, p. 3025/66. (2)OJ No L 185, 7.7.1978, p. 1.